In re Fabro, Vincent; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “F”, No. 96-5935; to the Court of Appeal, Fifth Circuit, No. 98-KH-0248.
Writ granted; case remanded to the district court. The district court is ordered to appoint counsel for purposes of holding a hearing at which it will determine whether relator is entitled to an out-of-time appeal under the rule of State v. Counterman, 475 So.2d 336, 340 (La.1985).
MARCUS, J., not on panel.